Citation Nr: 0733711	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for residuals of 
malaria.  

3.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the hands, as secondary to service-connected 
diabetes mellitus.  

5.  Entitlement to service connection for peripheral 
neuropathy of the feet, as secondary to service-connected 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had honorable service from January 1969 to 
January 1971 and other than honorable service from March 1973 
to March 1975. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana. 

In June 2004, the veteran referenced a right ankle disorder, 
a throat disorder, a right leg infection, and jungle rot.  
These matters are referred to the RO for appropriate action.

The issue of entitlement to service connection for 
hypertension, as secondary to service-connected diabetes 
mellitus, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
(PTSD).

2.  There is no competent evidence that the veteran has any 
disability that is a residual of malaria.  

3.  The veteran does not have peripheral neuropathy of the 
hands or feet. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  The criteria for service connection for residuals of 
malaria are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  The criteria for service connection for peripheral 
neuropathy of the hands, as secondary to service-connected 
diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

4.  The criteria for service connection for peripheral 
neuropathy of the feet, as secondary to service-connected 
diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2004.  
The RO notice letter dated in September 2003 informed the 
veteran of what additional evidence VA still needed, what VA 
was responsible for getting, what VA would do, and how the 
veteran could help VA.  He was informed that he should send 
VA any medical reports he had and that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency. Another letter (which more adequately addressed the 
PTSD claim) was sent to the veteran in May 2004, and the case 
was readjudicated in May 2005.  It is the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claims and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained. VA treatment 
records and private treatment records are also on file.  No 
other treatment records have been identified, which could be 
pertinent to his claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  While it appears that the veteran 
receives disability benefits from the Social Security 
Administration (SSA), he has not indicated that these 
benefits are based upon any of the disabilities claimed on 
appeal.  

Additionally, VA PTSD and neurological examinations have been 
conducted.  A VA examination is not required for the malaria 
claim, as the service medical records show no complaints or 
findings of malaria and there is no competent medical or lay 
evidence of record showing residuals of malaria or persistent 
or recurrent symptoms of malaria.  See 38 C.F.R. 
§ 3.159(c)(4).  The veteran has not described suffering from 
any current symptoms of malaria.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service. "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..." Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service. Id.; 38 U.S.C.A. § 1154(b).  


Post-traumatic Stress Disorder

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).

The veteran argues that service connection is warranted for 
PTSD based on participation in combat in Vietnam.  In this 
regard, his DD Form 214 shows that his MOS was as a rifleman, 
that he served in Vietnam, and that received the Combat 
Action Ribbon.  Given the foregoing, the veteran's 
participation in combat is established, and the veteran's lay 
testimony alone may establish the occurrence of a claimed 
inservice stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2007).

The veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving PTSD.  The 
post-service medical evidence consists of private treatment 
records dated from the 1990s, VA examination reports dated in 
2000 and in 2003, and a VA treatment record dated in July 
2003.  This evidence includes a VA psychiatric examination 
report, dated in October 2003.  The VA examiner noted that 
while the veteran reported some PTSD symptoms, he did not 
present the full criteria.  It was noted that he had been 
administered tests, and the results were completely free of 
PTSD symptomatology.  The examiner further indicated that the 
veteran had been administered the MMPI 2, that his claims 
file and medical records had been reviewed, that the veteran 
was examined and that he was given a clinical interview.  It 
was reported that these were used to formulate a clinical 
impression. The diagnoses were generalized anxiety disorder, 
major depressive disorder, and schizotypal personal disorder.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  See Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  The Board considers the October 
2003 VA examination report highly probative evidence showing 
that the veteran does not have PTSD.  The opinion was 
supported by a detailed rationale, was based on tests and 
review of the claims file, and is the only competent medical 
diagnostic finding as to the psychiatric disorder of record.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has PTSD, and 
that the claim must be denied.

In reaching this decision, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of his current conditions.  Lay persons, untrained 
in the field of medicine, are not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for PTSD is not warranted 
as there is no medical diagnosis of the disorder.  To that 
extent, the contentions of the veteran to the contrary are 
unsupported by persuasive evidence.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of Malaria

The veteran contends that he was treated in service for 
malaria, and that service connection is warranted.  The 
veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving malaria.  He 
complained of chills and fever in October 1969.  The post-
service medical evidence consists of private treatment 
records dated from the 1990s, VA examination reports dated in 
2000, and in 2003, and a VA treatment record dated in July 
2003.  There is no indication in the record that the veteran 
has any active disease or any current residuals related to 
malaria. 

The veteran has not identified any evidence (treatment or 
examination report) of current disability that is a residual 
of malaria.  He has not described suffering from any symptoms 
of malaria.  The treatment reports of record do not show or 
suggest any such disability.  Without competent evidence of 
current disability there is no valid claim of service 
connection.  Absent a current diagnosis which could be linked 
to service, the claim cannot prevail.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).

In reaching this decision, the Board has considered the 
veteran's assertions.  The issue in this case ultimately rest 
upon interpretations of medical evidence and conclusions as 
to the veteran's correct diagnosis at various points in time, 
as well as the etiology of his current conditions.  Lay 
persons, untrained in the field of medicine, are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Peripheral Neuropathy of the Hands and Feet

The veteran argues that he has peripheral neuropathy of the 
hands and feet due to his service-connected diabetes 
mellitus.  In this case, the veteran's service medical 
records are completely negative for any complaints or 
clinical findings of peripheral neuropathy.  However, the 
veteran does not contend service incurrence.  Rather, it is 
the veteran's contention that he has peripheral neuropathy of 
the hands and feet due to his service-connected diabetes 
mellitus.  Private treatment records dated from the 1990s as 
well as VA records beginning in 2000 show no diagnosis of 
peripheral neuropathy of the hands or of the feet.  On VA 
nerves examination in October 2003, the examiner found that 
there was no evidence of peripheral neuropathy, and 
specifically that the veteran did not have peripheral 
neuropathy due to diabetes mellitus.  It was noted that 
sensory defects noted in 2000 predated the diagnosis of 
diabetes mellitus, and were secondary to a stab injury to the 
median and ulnar nerves in 1995, and that parathesias in the 
lower extremity were due to lumbar radiculopathy related to a 
back injury.  The only reports to the contrary come from the 
veteran.  As a layman, however, he is only qualified to 
furnish evidence (such as symptoms) which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability. 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection.  

Absent competent evidence of current peripheral neuropathy of 
the hands or feet, the criteria for service connection are 
not met.  Accordingly, service connection is not warranted on 
a direct basis, on a presumptive basis, or on a secondary 
basis for the claimed peripheral neuropathy of the hands or 
feet.  Accordingly, those claims must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).




ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for malaria is denied.  

Service connection for peripheral neuropathy of the hands as 
secondary to service-connected diabetes mellitus is denied.  

Service connection for peripheral neuropathy of the feet as 
secondary to service-connected diabetes mellitus is denied.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran is seeking service connection for hypertension as 
secondary to his service-connected diabetes mellitus.  Under 
applicable law, the veteran may be entitled to secondary 
service connection for hypertension if that condition is 
proximately due to or the result of his service-connected 
diabetes, or if the veteran's service-connected diabetes 
aggravates his hypertension.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In an August 2002 VA examination report, the veteran 
gave a history of borderline hypertension for five years.  
The examiner found that the veteran has mild essential 
hypertension, and recorded readings of 140/94, 144/96 and 
146/96.  On VA examination in October 2003, the examiner 
noted that the veteran has hypertension, since 1995.  The 
reading at that time was 120/68.  Based on these findings, 
there is some question as to whether the veteran has 
hypertension, and if so, if the disorder is due to or 
aggravated by the service-connected diabetes mellitus.  
Hence, the Board finds that a remand for an evaluation and 
opinion is in order. 

The Board finds that further development regarding this issue 
is required prior to a determination.  The appellant is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination to determine if he has 
hypertension.  All indicated tests and 
studies should be performed, and all 
clinical findings reported in detail.  
The claims folder must be made available 
to the medical reviewer and the report 
should note review of the claims folder.  

If hypertension is found based on the 
examination findings, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
hypertension is either (a) due to, or (b) 
aggravated by his service-connected 
diabetes mellitus.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

3.  Then, readjudicate the claim for 
service connection for hypertension due 
to service-connected disability.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case and allow an appropriate period of 
time for response.  If the veteran fails 
to report for the requested examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals 
for Veterans Claims for development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


